Case 1:12-cr-00445-CM Document 793 Filed 03/27/20 Page 1 of 2
Case 1-12-cr-00445-CM-10 Document 792 Filed in NYSD on 03/25/2020 Page 1 of 2

KAPLAN HECKER & FINK LLP 350 Fifth Avene
Suite 7110
New York, NY 10118
Direct Dial: (212) 763-0889 ec tte (212) 763-0885
Direct Email: shecker@kaplanhecker.com ;~"\ ” (\ \ Wy ee www. kaplanhecker.com
1 Wy) Lak bw
Ly bbebr™ March 25, 2020
Honorable Colleen McMahon Z, / 27 / 20
United States District Court

Southern District of New York

" — O
Daniel Patrick Moynihan Courthouse Nvn-hhew AA +o May $2
500 Pearl Street, Chambers 2550 £ 2 5 M
New York, New York 10007 eS .
Re: United States v. Fernandez et al,12-cr-445-CM-10 ii -

Dear Chief Judge McMahon:

I write with the consent of the Government and the Probation Department to request a
three-week adjournment of our upcoming Violation of Supervised Release (VOSR) hearing for
defendant Lamont Robinson, which is currently scheduled for April 1, 2020 at 2:15 pm.

Procedural History

We first appeared on this matter in front of Your Honor on September 23, 2019. A
VOSR hearing in this case was originally scheduled for November 19, 2019. With the consent
of the Government and the Probation Department, we previously requested four adjournments of
that hearing, which the Court granted. The hearing was adjourned to April 1, 2020 at 2:15 pm.

Request for Adjournment

As the Court is aware, Mr. Robinson currently has an open criminal case in Bronx
County (#01086-2019) for which the next scheduled appearance is on April 14, 2020. However,
it is our understanding that in light of the COVID-19 outbreak, many cases and appearances
currently scheduled in the Bronx are in the process of being adjourned. Furthermore, Mr.
Robinson’s counsel in the state case is contesting the completion of the certificate of compliance
recently filed by the District Attorney in the Bronx pursuant to New York State’s recently
enacted discovery reforms. See N.Y. CPL § 245. An evidentiary motion is also still pending in
the state case. As the court is aware, the alleged criminal conduct in the Bronx forms the bases
for the alleged violations of the conditions of Mr. Robinson’s supervised release, and we believe
it would be prudent to have an opportunity to be fully briefed on the proceedings in state court
prior to appearing again before Your Honor.

With the consent of the Government and the Probation Department, I am therefore
requesting a three-week adjournment until the week of April 20 to give the parties time to segs vex
what developments occur in the Bronx matter and how the courts are addressing the virus
outbreak before we next appear in this case. I ask further that: Mr. Robinson’s current conditions
of release remain in place until our next appearance.

2/27/20

 

at

nS akg hs Pe Pampbees od pe
Case 1:12-cr-00445-CM Document 793 Filed_03/27/20 Page 2 of 2
Case 1-12-cr-00445-CM-10 Document 792 Filed in NYSD on 03/25/2020 Page 2 of 2

Page 2

Respectfully submitted,

SV

Sean Hecker

cc: (by ECF)

Samuel P. Rothschild and Andrew Adams
Assistant United States Attorneys

Erin Weinrauch
United States Probation Officer

 
